Title: To James Madison from Benjamin Rush, 4 May 1790
From: Rush, Benjamin
To: Madison, James


Dear Sir,Philada May 4th 1790.
Your proposition for doing justice to the late Army of the United States becomes both popular & practicable in proportion as it is contemplated. Many people are Converts to it, who at first considered it as impracticable & impolitic. Among these I have reason to believe is A Gentleman from South Carolina who bore a decided part in the Opposition to you on the floor of Congress. He is a Correspondent of our mutual friend’s Mr Coxe.
The principal design of this letter is to request that Mr Coxe may not be made acquainted with my Opinions respecting the funding System, nor even with our having exchanged letters upon the Subject. He is devoted to the Secretary’s principles and plans—and I have harmonized with him upon so many subjects than I did not wish to hazard an interruption of our friendship by letting him know how heartily I reprobated the whole of the Secretary’s report. With great respect I am Dr Sir yours sincerely
Benjn Rush
